DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22, and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargilis et al (US6712420) in view of Gajewski et al (US5111329) and further in view of Hirschvogel et al (US6033007).
Kargilis et al discloses a rear window construction for a sports utility vehicle comprising a soft foldable releasably connected top (2; abstract), a rear window (3) with a heating element (7), rear window connected to the soft flexible top (2) along a line (6), rear window is not connected to the frame of the vehicle (using broadest reasonable interpretation, rear window is connected to bar 9), rear window is positioned generally vertically (Figure 1), window is flexible (column 2, lines 49-50), window structure is rigid (column 2, lin2 50-51).  Kargilis et al does not disclose an opaque privacy layer/decal and a weld line formed by radio frequency welding technique. Gajewski et al discloses an opaque privacy layer/decal to maximize reflectivity/light admittance to control temperature (34; column 5, lines 23-41; column 6, lines 15-18; column 8, lines 28-38; column 9, lines 10-40; column 11, lines 6-21, lines 60-column 12, line 8; column 12, lines 9-20) and Hirschvogel et al discloses a weld line formed by a radio frequency welding technique (abstract, column 4, lines 25-28).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the opaque privacy layer of Gajewski et al and radio frequency welding technique of Hirschvogel et al in the rear window construction of Kargilis et al because, an opaque privacy layer allows for a more uniform temperature control and a radio frequency welding technique acts as a more secure alternative to connecting components.
Claims 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargilis et al in view of Gajewski et al and Hirschvogel et al as applied to claims 17 and 28 above, and further in view of Tokarz (US4883940).
Kargilis et al in view of Gajewski et al and Hirschvogel et al discloses all of the recited subject matter except heating element is a conductive ink film.  Tokarz discloses a conductive ink film heating element (column 3, lines 16-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the conductive ink film heating element of Tokarz in the rear window construction of Kargilis et al in view of Gajewski et al and Hirschvogel et al because, a conductive ink film heating element allows for a more uniform heating.
Claims 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargilis et al in view of Gajewski et al and Hirschvogel et al as applied to claim 17 above, and further in view of Haberkamp et al (US8973970).
Kargilis et al in view of Gajewski et al and Hirschvogel et al discloses all of the recited subject matter except a rear window heating element is between two PVC layers and a heating element to control heat transfer.  Haberkamp et al discloses a rear window heating element is between two PVC layers (column 1, lines 35-37) and a heating element to control heat transer (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a rear window heating element between two PVC layers and a heating element to control heat transfer as disclosed by Haberkamp et al in the rear window construction of Kargilis et al in view of Gajewski et al and Hirschvogel et al because, a rear window heating element between two PVC layers protects heater from outside elements and a heating element to control heat transfer allows for a more uniform heating.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargilis et al in view of Gajewski et al, Hirschvogel et al and Harberkamp et al as applied to claims 17 and 23 above, and further in view of Tokarz (US4883940).
Kargilis et al in view of Gajewski et al, Hirschvogel et al and Harberkamp et al discloses all of the recited subject matter except a conductive ink film heating element. Tokarz discloses a conductive ink film heating element (column 3, lines 16-24).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the conductive ink film heating element of Tokarz in the rear window construction of Kargilis et al in view of Gajewski et al, Hirschvogel et al and Haberkamp et al because, a conductive ink film heating element allows for a more uniform heating.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargilis et al in view of Gajewski et al and further in view of Hirschvogel et al as applied to claim 17 above, and further in view of Kramer et al (US2015/0351161).
Kargilis et al in view of Gajewski et al and Hirschvogel et al discloses all of the recited subject matter except a printed heating element.  Kramer et al discloses a printed heating element (para. 0027).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the printed heating element of Kramer et al in the rear window construction of Kargilis et al in view of Gajewski et al and Hirschvogel et al because, a printed heating element is lighter in weight and allows for a more uniform heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/21/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art of a rear window construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 19, 2022							Primary Examiner, Art Unit 3761